NUMBER 13-09-00034-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



BRANDON TEDDER,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 117th District Court of Nueces County, Texas.



MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam

	Appellant, Brandon Tedder, attempts to appeal his conviction for engaging in
organized criminal activity.  The trial court has certified that this "is a plea-bargain case,
and the defendant has NO right of appeal," and "the defendant has waived the right of
appeal."  See Tex. R. App. P. 25.2(a)(2).
	On January 21, 2009, this Court notified appellant's counsel of the trial court's
certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel's findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.
	On February 23, 2009, counsel filed a letter brief with this Court.  Counsel's
response does not establish that the certification currently on file with this Court is incorrect
or that appellant otherwise has a right to appeal.  
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is
DISMISSED. 
								PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed 
this the 12th day of March, 2009.